Title: Arthur S. Brockenbrough to Thomas Jefferson, 1 July 1819
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond
July 1st 1819
          
          I have recd your letter of the 27th and shall attend to the contents—Mr Ware writes me from Philadelphia that the vessel he intends coming round in will sail on the 26th I look for him daily and shall accompany him and his brickmakers &c up, or be there about the same time, he states, Stone cutters can be had for $1.50 ⅌ day by paying their expences from Philadelphia to the University, I should prefer employing them by the job or piece, and have a letter from a man now before me that intends to come on from Philaa to examine the quarry &c before he makes his propositions, I have also some prospect of geting the bases & caps cut at one of the quarries on the river & sent up, and in order to get the proper size I have requested Mr Dinsmore to send me down a sketch of them that the undertaker may ascertain what he can furnish them for—I shall try and be with you before you depart for Bedford if you do not go before the 7th. the difficulty of procuring lumber will be  very great. I am Sir respectfully your obt Sert
          
            A. S. Brockenbrough
          
        